MACHINING DEVICE AND BRAKE
INSPECTION METHOD THEREFOR



REASONS FOR ALLOWANCE


Claims 1 - 20 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a machining device comprising:
a vibration command unit that outputs a vibration command for rotating the motor minutely in forward and reverse directions at a first time point after the switch command is output by the switch command unit and at a second time point temporally spaced at an interval from the first time point; and
a determination unit that determines a state of the brake based on the state quantity detected at the first time point by the detector while the vibration command is being output by the vibration command unit and the state quantity at the second time point.

Claims 2 - 9 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 10 has been found to be allowable over the prior art because the prior art fails to teach or suggest a brake inspection method comprising:
outputting a vibration command to the driving shaft at a first time point after the switch command is output and at a second time point temporally spaced at an interval from the first point;
detecting a state quantity of the driving shaft during the output of the vibration commands; and
determining the state of the brake based on the detected state quantity at the first time point and the detected state quantity at the second time point.

Claims 11 - 20 have been found to be allowable due to, at least, the claims’ dependency on claim 10.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.











/Eric S. McCall/
Primary Examiner
Art Unit 2856